Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species AGQQ (SEQ ID NO: 38), n1=5 and n2 = 8 in the reply filed on 03/04/2021 is acknowledged.
The remaining species are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (PG Pub. 2005/0054830) in view of Lawrence et al. (PG Pub. 2014/0193466).
Regarding claims 1, 4-6, 15-18, 21-22, 29 and 33-37, Islam et al. teach a plurality of fibers comprising recombinant spider silk polypeptide wherein the fibers are generated by dissolving a powder comprising a recombinant spider silk polypeptide into a solvent to generate a spin dope and extruding the spin dope into a coagulation bath to form a plurality of precursor fibers. The recombinant polypeptide is silk-like polypeptide. Islam et al. teach staple yarn (short lengths) of fibers comprising wool and the plurality of fibers of claim 1 divided into discrete 
Although Islam et al. does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Islam et al. meets the requirements of the claimed composition, Islam et al. clearly meet the requirements of present claims fibers.
Islam et al. are silent regarding the claimed mean coefficient of friction and turbulent air source. However, Lawrence et al. teach drying spider silk with pressurized air (or turbulent air source) in order to affect the thickness and create thick and thin spots in the spider silk and also thereby generate the plurality of fibers comprising the recombinant spider silk polypeptide. It would have been obvious for one of ordinary skill in the art at the time of the invention to use the pressurized air (or turbulent air) or Lawrence et al. in Islam et al. in order to affect the thickness 
Regarding claims 2 and 30, The plurality of fibers are an unfused plurality of fibers. 
Regarding claims 3 and 31 and 32, The previous combination teaches such similar recombinant spider silk polypeptide fibers made by such a similar process with such similar materials, the claimed sufficient mechanical interaction with wool to form a web of fibers is necessarily inherent to the recombinant spider silk polypeptide fibers of the previous combination. 
Regarding claim 7, Islam et al. teach the powder comprising the recombinant spider silk polypeptide is comprised of at least 55% recombinant spider silk polypeptide by weight as Islam et al. teach pure polypeptide in the patents which are incorporated in Islam et al (ie. US Patent 5,989,894). 
Regarding claims 8-9 and 19-20, the previous combination does not teach the claimed method of measuring the mean coefficient of friction. Although the previous combination does not disclose method of measuring, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed method of measuring and given that the previous combination meets the requirements of the claimed composition, the previous combination clearly meet the requirements of present claims fiber.
Further, as set forth above, It would have been obvious for one of ordinary skill in the art at the time of the invention to use the pressurized air (or turbulent air) or Lawrence et al. in Islam et al. in order to affect the thickness and create thick and thin spots in the spider silk and arrive at the claimed invention including the claimed coefficient of friction through routine experimentation. 
Regarding claim 10, Islam et al. teach the fiber is produced by a continuous wet-spinning process. 
Regarding claims 11-12 and 32, Islam et al. teach the number of fibers can be tailored to the desired number of filaments and therefore the claimed number of filaments would have been easily arrived at by one of ordinary skill in the art through routine experimentation. 
Regarding claims 13-14, the previous combination teaches such similar recombinant spider silk polypeptide fibers made by such a similar process with such similar materials, the claimed production of the claimed overall loss in weight when processed into a yarn with a blend of 60% wool by weight is necessarily inherent to the recombinant spider silk polypeptide fibers of the previous combination.
Regarding claim 28, Islam et al. teach the recombinant polypeptide comprises SEQ ID NO: 1. 
Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (PG Pub. 2005/0054830) in view of Lawrence et al. (PG Pub. 2014/0193466) in view of Wray et al. (WO 2016/201369).
Regarding claims 23-26, the previous combination is silent regarding the claimed repeat units specifics. However, Wray et al. teach the claimed repeat units wherein the each repeat unit has 95% sequence identity to a sequence that comprises from 2 to 20 quasi repeat units and each quasi repeat has a composition as claimed with the claimed n1 and n2  in order to affect the mechanical properties [claim 16]. Wray teach each quasi repeat unit has at least 95% sequence identity to MaSp2 dragline silk protein subsequence [0017]. It would have been obvious to one of ordinary skill in the art to use the repeat units specifics of Wray et al. in order to improve mechanical properties and arrive at the claimed invention. 
Regarding claim 27, Islam et al. teach use of SEQ ID NO:2 in US Patent 5,989,894 which is incorporated. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at using SEQ ID NO: 2 in order to affect the properties of the recombinant spider silk and arrive at the claimed invention. 
Regarding clam 28, Islam et al. teach the recombinant polypeptide comprises SEQ ID NO: 1. Wray also teaches the recombinant polypeptide comprises SEQ ID NO: 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789